Name: 86/159/EEC: Commission Decision of 25 March 1986 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, France and Italy in respect of the People's Republic of China (Only the German, French, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy
 Date Published: 1986-05-13

 Avis juridique important|31986D015986/159/EEC: Commission Decision of 25 March 1986 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, France and Italy in respect of the People's Republic of China (Only the German, French, Italian and Dutch texts are authentic) Official Journal L 125 , 13/05/1986 P. 0019 - 0020*****COMMISSION DECISION of 25 March 1986 changing the import arrangements established by Council Regulation (EEC) No 3420/83 and applied in the Benelux countries, France and Italy in respect of the People's Republic of China (Only the Dutch, French and Italian texts are authentic) (86/159/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level (1), and in particular Article 9 (1) thereof, Whereas Council Regulation (EEC) No 3420/83 established the list of products originating in State-trading countries whose release for free circulation in the Member States is subject to quantitative restrictions; Whereas the Joint Committee established by the Agreement between the European Economic Community and the People's Republic of China of 21 May 1985 (2), met in Peking on 6 and 7 March 1986; whereas upon completion of its work it recommended, among other measures, the abolition of quantitative restrictions on the release for free circulation in certain Member States of products originating in China; Whereas, pursuant to Article 7 (1) of Regulation (EEC) No 3420/83, the Governments of the Benelux countries, France and Italy have informed the other Member States and the Commission that they consider that the import arrangements applied in the Benelux countries, France and Italy in respect of imports of various industrial products from China should be amended in accordance with that Regulation; Whereas, following the examination of different aspects of the measures recommended by the Joint Committee, action should be taken thereon, account being taken in particular of Article 5 (2) of the Agreement between the European Economic Community and the People's Republic of China, HAS ADOPTED THIS DECISION: Article 1 The quantitative restrictions on the release for free circulation in the Member States specified in the Annex, of the goods therein indicated originating in China, are hereby abolished. Article 2 This Decision is addressed to the Kingdom of Belgium, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the French Republic and the Italian Republic. Article 3 This Decision shall apply from 1 April 1986. Done at Brussels, 25 March 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 346, 8. 12. 1983, p. 6. (2) OJ No L 250, 19. 9. 1985, p. 2. ANNEX 1.2.3.4 // // // // // Member State // CCT heading No // NIMEXE- code (1986) // Product // // // // // Benelux // 64.02 ex B // 64.02 ex 61 ex 69 // Men's and boy's footwear with uppers of textile fabric // // 85.01 ex A // 85.01-01 // // France // 50.09 // 50.09-01-80 // // // 59.17 B I // 59.17-21 // // Italy // 81.04 ex IJ // 81.04-52 // // // // 81.04-53 // // // // //